Citation Nr: 0734013	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-177 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder, 
including as due to lead-based paint exposure, and whether 
the claim should be granted.

2.  Entitlement to service connection for a respiratory 
disorder, including as due to lead-based paint exposure.  

3.  Entitlement to service connection for residuals of a 
traumatic jaw injury.    

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for residuals of a mole 
removal on the right chest.

6.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 for a period of convalescence following mole 
removal surgery on the right chest.

7.  Entitlement to service connection for residuals of head 
injuries.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
March 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2001 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The veteran and his spouse testified at a Board 
videoconference hearing before the undersigned in June 2007.  
The veteran and his spouse also had earlier testified at a 
hearing before RO personnel in June 2006.  

The RO resolved the issue of service connection for a neck 
laceration in the veteran's favor in a recent October 2005 
rating decision, and he has not since appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  
Hence, this issue is not before the Board. 

Based on a July 2006 statement of the veteran and testimony 
at the videoconference hearing, it appears the veteran may be 
raising an additional claim for service connection for post-
traumatic stress disorder (PTSD) due to lead-based paint 
exposure during service, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claim.  The RO should request the veteran to clearly indicate 
what additional claims, if any, he wishes to pursue.  


FINDINGS OF FACT

1.  For the seizure disorder issue, additional evidence 
received since a prior final March 1998 rating decision 
is not cumulative of evidence already of record, bears 
directly and substantially upon the matter and issue, and is 
so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.

2.  Objective medical testing reveals no evidence of lead 
poisoning from painting during service.  

3.  The competent evidence of record reflecting no nexus 
between the veteran's current seizure disorder and his 
military service, including alleged lead exposure, outweighs 
the evidence in support of a nexus.

4.  The veteran's current respiratory condition is 
attributable to a 40-year history of using tobacco-based 
products; there is no competent evidence linking current 
emphysema to his military service, including alleged exposure 
to lead-based paint.

5.  The veteran does not have current residuals of an in-
service traumatic jaw injury.  

6.  There is no evidence of any skin condition in service or 
for decades thereafter, and no competent evidence of a nexus 
between the veteran's current skin conditions and his period 
of active service.

7.  There is no evidence of a mole on the right chest in 
service or for decades thereafter, and no competent evidence 
of a nexus between any current residuals of excision of the 
mole and his period of active service.

8.  The veteran underwent a biopsy and outpatient excision 
surgery for removal of a non-cancerous mole on the right 
chest in March and May of 2005; he is not service connected 
for this condition and there is no evidence of convalescence 
following either surgery, severe postoperative residuals, or 
immobilization by cast.

9.  The veteran does not have current residuals of head 
trauma sustained during service, and there is no competent 
evidence of a nexus between current psychological and 
cognitive impairments and military service.   


CONCLUSIONS OF LAW

1.  For the seizure disorder issue, new and material evidence 
has been received since the March 1998 decision to reopen the 
claim for service connection.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).

2.  A seizure disorder was not incurred in or aggravated by 
military service.
38 U.S.C.A. §§ 1101(3), 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A respiratory disorder was not incurred in or aggravated 
by military service.
38 U.S.C.A. §§ 1103, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.300(a), 3.303 (2007).

4.  The veteran does not have residuals of a traumatic jaw 
injury that was incurred or aggravated during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.150 (2007).


5.  A skin condition was not incurred in or aggravated by 
military service.
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  A mole on the right chest was not incurred or aggravated 
by military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

7.  The criteria are not met for a temporary total disability 
rating pursuant to 
38 C.F.R. § 4.30.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.30 (2007).

8.  The veteran does not have residuals of head trauma that 
was incurred or aggravated during service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in May 2001, March 2004, April 2005, May 
2005, and July 2005.  In addition, the RO sent the veteran a 
January 2000 duty to assist letter pertaining to the 
development of lead exposure claims, in particular.

Overall, these letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO did not provide the veteran 
with general VCAA notice prior to the September 2001 adverse 
determination on appeal as to the respiratory condition and 
seizure disorder claims.  Pelegrini, 18 Vet. App. at 120.

In addition, with regard to pre-decisional VCAA notice, later 
July 2006 and February 2007 letters from the RO further 
advised the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Again, the RO did not provide Dingess 
notice prior to the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.  It is important to note that 
the decision in Dingess was only recently issued by the 
Court.  Therefore, there was no basis for VA to act in 
accordance with a Court decision that did not exist until 
March 2006.  In addition, since service connection is being 
denied for all the claims on appeal, no disability rating or 
effective date will be assigned, so any timing error in 
providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.

Notwithstanding this fact, most recently, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and VA has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran in that it does not affect the essential fairness of 
the adjudication.  To do this, VA must demonstrate:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  



The Board finds that the presumption of prejudice due to the 
timing error for general VCAA and Dingess notice has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.  

Specifically, the veteran submitted personal statements, lay 
statements, hearing testimony, VA medical records, and 
private medical evidence showing actual knowledge of the 
evidence required to prove his claims.  In addition, the 
actual notices provided by the VA are clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claims.  Overall, 
even though VA, under Sanders, may have erred by relying on a 
post-decisional letters to conclude that adequate VCAA notice 
has been provided, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has obtained the 
veteran's relevant VA treatment records, VA examinations and 
opinions, private medical evidence as identified by the 
veteran, and Social Security Administration (SSA) 
disability records.  

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records (SMRs) are missing or presumed 
destroyed, as is the case here.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18.  However, per an April 2005 memorandum, the 
RO determined that all methods were exhausted in attempting 
to secure the veteran's SMRs that appear to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri in July 1973.  The Board 
finds no basis for further pursuit of additional SMRs, as 
such efforts would be futile.  



The Board also acknowledges that a VA examination and opinion 
have not been obtained for certain of the claims on appeal.  
But the evidence in this case warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant the claims, and in 
fact provide evidence against these claims, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Seizure Disorder 
Claim

The RO originally considered and denied the veteran's claim 
of service connection for a seizure disorder in a July 1996 
rating decision.  The RO notified the veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of a March 
1998 rating decision, determining that new and material 
evidence had not been submitted to reopen the claim.  That 
decision, since not appealed, is also final and binding.  See 
id.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added).     

In these prior rating decisions mentioned, the RO denied the 
claim because the evidence failed to establish a seizure 
disorder during service or within one year of service.  In 
addition, there was no evidence establishing that the 
veteran's current seizure disorder was incurred in or 
aggravated by service.  

The veteran filed her most recent petition to reopen her 
seizure disorder claim in December 1999.  Therefore, the 
previous regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the previous 
version of 38 C.F.R. § 3.156 to petitions to reopen filed 
before August 29, 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
 
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), has been received since the last final 
March 1998 rating decision.  Specifically, a VA nurse 
practitioner opinion dated April 2000, a private opinion from 
Dr. D.G. dated July 2000, and the opinion of a November 2000 
VA examiner all state that the veteran's current seizure 
disorder is associated with lead-based paint exposure during 
military service.   

Thus, presuming the credibility of this evidence, these 
medical opinions identify a relationship between a current 
seizure disorder and exposure to lead-based paint during 
service.  So this evidence is new, not cumulative, bears 
directly and substantially upon the matter and issue, and is 
so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim; 
that is to say, this evidence is new and material and his 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including epilepsies (seizures)).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, veteran's SMRs 
appear to have been destroyed in the fire at the NPRC in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in an April 2005 Memorandum, the VA indicated 
that all procedures to obtain missing in-service SMRs 
including clinical/hospital records, Surgeon General's Office 
(SGO) records, and morning reports were correctly followed, 
and that all efforts had been exhausted, such that further 
attempts would be futile.  There is no basis for any further 
pursuit of SMRs.  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case in which the veteran's SMRs were destroyed, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis - Seizure Disorder

The veteran contends that his current seizure disorder 
diagnosed as epilepsy is due to head injuries sustained 
during service in 1958 or 1959 from a motor vehicle accident 
(MVA) and bar fight.  See June 2007 hearing testimony and 
January 1996 claim.  The veteran has submitted January 2004 
and November 2005 lay statements from fellow service members 
corroborating that the veteran sustained head injuries in a 
MVA and in a bar fight during service.  The veteran has 
already been service connected for a neck laceration as the 
result of the bar fight during which a beer bottle struck his 
neck.  

The veteran also asserts that his current seizure disorder 
may be due to lead-based paint exposure during military 
service.  See December 1999 petition to reopen his seizure 
disorder claim.  The veteran states that during service he 
worked for two and a half years in a paint shop applying, 
mixing, and spraying lead-based paints.  His military 
occupational specialty (MOS) is listed as a painter.  The 
veteran also asserted in a March 2000 statement that a paint 
chip lodged in his chest for 40 years was contaminated with 
lead-based paint.  He has already been service-connected for 
removal of a small metallic foreign object from his chest, 
but there is no evidence it was contaminated with lead.  
Overall, the veteran has not been consistent in alleging how 
his current seizure disorder occurred, providing evidence 
against his overall credibility.     

The veteran states, and the evidence confirms, that the 
veteran first began experiencing seizures in the late 1980s 
or early 1990s.  The first medical evidence in the claims 
folder noting seizures is a December 1992 St. Agnes Medical 
Center emergency room record associated with a SSA disability 
claim.  The report notes that the veteran experienced a "new 
onset seizure disorder" after suffering multiple skull 
fractures with cerebral hemorrhage due to an altercation at 
that time.  The veteran was prescribed Dilantin to control 
the seizures. VA neurology treatment records dated from 1997 
through 2006 note occasional recurrent seizures, but for the 
most part well-controlled by Dilantin.  Notably, a February 
2002 private magnetic resonance imaging (MRI) of the brain 
associated with SSA records notes infarction of the right 
parietal lobe with chronic tissue loss likely related to 
previous trauma.  

In any event, the first treatment and diagnosis for seizures 
is approximately 30 years after discharge from service, 
providing strong evidence against the claim.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  
 
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a seizure disorder seen in service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  It also 
follows that the Board finds no allegation or evidence of 
epilepsy or other seizure disorder within one year after the 
veteran's separation from service.  Thus, the presumption of 
in-service incurrence is not for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  The Board must find 
that the post-service record, as a whole, demonstrating a 
seizure disorder that began decades after service, provides 
strong evidence against the veteran's claim.   

With regard to a nexus to service, there are several 
favorable and unfavorable opinions of record.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable opinions, an April 2000 VA nurse 
practitioner opinion, a July 2000 private opinion from Dr. 
D.G., and the opinion of a November 2000 VA examiner all 
state that the veteran's current seizure disorder is 
associated with lead-based paint exposure during military 
service.  These opinions were based on the veteran's reported 
history of lead exposure, and a review of United States 
Occupational Safety and Health Administration (OSHA) 
guidelines pertaining to lead poisoning that the veteran 
submitted.  The fact that the veteran's wife had experienced 
miscarriages was also discussed as a factor.  Importantly, 
the November 2000 VA examiner noted that based on the 
evidence he reviewed, the veteran had "no other risk 
factors" for seizure disorder aside from lead exposure.

Medical history provided by a veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that VA can 
not reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  

In this case, the Board rejects the veteran's statements that 
he sustained lead poisoning in service.  At the time of these 
opinions, it is significant that the claims folder did not 
contain SSA disability records showing the onset of the 
seizure disorder subsequent to the intercurrent post-service 
December 1992 head injury sustained in an altercation.  Thus, 
this risk factor was not of record, and was not considered by 
any of these examiners when they issued their favorable 
opinions.          

Furthermore, the central assumption of these medical opinions 
is based on the veteran's alleged exposure to lead poisoning 
during service.  As noted above, the veteran's DD Form 214 
confirms his MOS as a painter in the U.S. Air Force.  
Furthermore, a January 2004 lay statement from a fellow 
service member also corroborates that the veteran served in a 
paint shop during service.  

However, the VA examiner who provided the favorable opinion 
in his November 2000 examination once again performed another 
examination in August 2001.  This time, the veteran's lead 
levels were tested for evidence of lead poisoning that could 
account for his seizure disorder.  Significantly, the lead 
test results were normal, with no indication of lead 
poisoning.  The examiner retracted his prior opinion, and 
provided an opinion that the veteran's seizure disorder was 
due to prior head trauma.  There is also no other record in 
the claims folder that specifically documents lead exposure 
to the veteran as the result of painting during service.  
Thus, the factual premise of the favorable medical opinions 
is called into question, diminishing their probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).   
 
Accordingly, the veteran's reported history of lead poisoning 
is clearly outweighed by the other unfavorable evidence of 
record.  In this regard, as noted above, in August 2001 and 
July 2003, the VA examiner who conducted the previous 
examination in November 2000 indicated that the veteran's 
seizure disorder could be related to a head injury, but since 
there was no evidence of head injury during service, the 
veteran's current condition was not related to any head 
trauma in service.  Again, it is significant that at the time 
of these opinions, the examiner did not have access to SSA 
disability records revealing a serious post-service head 
injury in December 1992.  
 
In addition, Dr. D.G. provided an unfavorable opinion in 
April 1995, opining that the veteran's seizure disorder was 
secondary to strokes that he has experienced, providing 
another risk factor for seizures and evidence against the 
claim.  

Further, VA neurology treatment notes dated in March 2002 and 
December 2005 document the veteran's ongoing treatment for 
seizures, while listing possible causes including the 
veteran's multiples strokes and head trauma.  Although the 
veteran's reported history of head trauma due to the MVA in 
service is mentioned as a possible factor, VA medical 
personnel note that the veteran is a "vague" historian and 
is "fixated" on the theory of lead exposure as the cause of 
his seizures, despite the fact that his lead levels are 
normal.  Importantly, once again, it does not appear VA 
medical personnel were made aware of the significant post-
service head trauma sustained in December 1992.       

Post-service medical records, as a whole, lend support to the 
unfavorable opinions as they indicate treatment for seizures 
many decades after service with possible intercurrent causes.
 
The Board acknowledges the veteran's contentions at the June 
2007 hearing that two separate VA physicians indicated to him 
that his seizure disorder was related to in-service head 
trauma sustained during his MVA accident and bar fight.  The 
Board has thoroughly reviewed VA treatment records and 
neither VA physician whom the veteran names has offered this 
opinion in written form.  In this regard, "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).
               
The Board has also considered the veteran's submission of 
evidence in the form of OSHA guidelines pertaining to lead 
poisoning.  The Board does not doubt the fact that lead-based 
paint exposure can lead to a variety of health issues, as 
documented by the OSHA guidelines.  However, in this case, 
the Board concludes that this information, even when 
considered in light of the favorable nexus opinions, is 
insufficient to establish the required nexus to service.  
Simply stated, the August 2001 VA examiner was the only 
medical professional who actually tested the veteran for 
signs of lead poisoning, finding no evidence of lead 
exposure.  Overall, the medical evidence of record 
demonstrating intercurrent post-service causes for the 
veteran's seizure disorder clearly outweighs the favorable 
private opinions of record.    

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a seizure disorder.  38 
U.S.C.A. § 5107(b).  See also Cromer, supra.




Analysis - Respiratory Disorder

In his December 1999 claim, the veteran contends that he 
currently has breathing problems related to in-service 
exposure to lead-based paints.  However, as noted above, an 
August 2001 VA examiner tested the veteran and determined 
that there was no evidence of lead poisoning.  

Furthermore, service connection for a respiratory disorder 
simply is not otherwise warranted.  The Board has reviewed VA 
treatment records from 1997 to 2001, revealing some treatment 
for respiratory problems.  Per the report of a May 1999 VA 
pulmonary examiner, although the veteran has been diagnosed 
with a current respiratory condition (emphysema), the 
examiner concluded that this condition was not the result of 
the metallic chip in the veteran's chest, but rather was due 
to the veteran's 40-year history of smoking two packs of 
cigarettes a day.  In this regard, the law prohibits service 
connection for disability attributable to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300(a) (2007).  In any event, the veteran has 
never contended that his smoking is the result of service.   

In addition, there is no competent evidence suggesting that 
the veteran's current respiratory condition is directly 
related to alleged lead-based paint exposure over 40 years 
earlier during service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As a lay person, 
the veteran is not competent to diagnose himself with lead 
poisoning as the result his exposure to paints during 
service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.     

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for a respiratory disorder.  38 
U.S.C.A. § 5107(b).  See also Cromer, supra.




Analysis - Residuals of a Traumatic Jaw Injury

The veteran also contends that during service sometime in 
1958 he sustained a fractured jaw as the result of a motor 
vehicle accident (MVA) for which he was hospitalized.  See 
November 2003 claim.  He indicates that his jaw was wired for 
over 30 days.  A fellow serviceman who served with the 
veteran submitted a January 2004 lay statement corroborating 
the veteran's contention regarding the MVA and fracture of 
the veteran's jaw.  The veteran is competent to state he 
suffered an in-service jaw fracture.  In addition, as his 
statements have been corroborated, there is credible 
supporting evidence that the in-service jaw fracture actually 
occurred.  Barr, 21 Vet. App. at 310; Washington, 19 Vet. 
App. at 368.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment or malunion of the 
mandible, loss of a portion of the ramus, and loss or 
malunion of a portion of the maxilla.  See Diagnostic Codes 
9900-9916.  For loss of the teeth, bone loss through trauma 
or disease such as to osteomyelitis must be shown for 
compensable purposes.  The loss of the alveolar process as a 
result of periodontal disease is not considered disabling.  
See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  See 
Simmington v. West, 11 Vet. App. 41 (1998).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, the post-
service medical evidence of record is negative for any 
residuals a traumatic jaw injury during service.  In fact, 
the May 2004 report of a VA dental examiner documents that 
there is no evidence of residuals or sequelae from the in-
service jaw fracture.  There was no evidence of pathologic, 
masticatory, or functional issues due to the in-service jaw 
trauma.  Thus, absent evidence of a current disability, 
service connection for residuals of an in-service jaw 
fracture cannot be granted. Id.  Even in consideration of the 
heightened duty, the preponderance of the evidence is against 
this claim.  38 U.S.C.A. § 5107(b).  See also Cromer, supra.

Analysis - Skin Condition

In his November 2003 and March 2005 claims, the veteran 
asserts that he is entitled to service connection due to a 
rash affecting all parts of his body.  At the hearings, the 
veteran seems to indicate that his rashes are due to toxins 
from the paint shop during service.  

VA treatment records dated in February 2003, September 2003, 
November 2003, and January 2004 confirm treatment for rashes 
to the veteran's groin area, legs, face, scalp, arms, and 
back.  Diagnoses include xerosis (dry skin).  VA records also 
confirm various topical prescriptions prescribed to treat 
itching, redness, and dryness.  Thus, there is sufficient 
evidence of a current skin condition.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.

However, there is no evidence of any skin condition during 
service.  In fact, at both hearings, the veteran admitted 
that he did not have any skin rashes during service.  
Consequently, the fact that SMRs are missing does not affect 
this particular claim.       

In addition, VA treatment records in the claims folder are 
negative for any skin complaints or treatment until 2003, 
over 40 years after discharge from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for a 
skin condition seen in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.

Furthermore, a VA dermatology note dated September 2003 
indicates that the veteran's Xerosis may possibly be related 
to his nonservice-connected hypothyroid condition.  Thus, his 
dry skin and rashes may be more properly attributable to an 
intercurrent cause per 38 C.F.R. § 3.303(b).  These facts 
provide more negative medical evidence against the veteran's 
claim.

Finally, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's skin conditions 
to his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Absent such evidence of a nexus, service connection is not in 
order.  The veteran's lay assertion that he has experienced 
skin rashes since service outweighed by the post-service 
medical record which, as a whole, indicates that the veteran 
did not receive treatment for any skin condition until 
decades after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  Simply put, the 
veteran's lay contentions are not consistent with the other 
evidence of record, and are outweighed by this evidence.     

Thus, even in consideration of the heightened duty, the 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).  See also Cromer, supra.

Analysis - Residuals of a Mole Removal on the Right Chest

The veteran also seeks service connection for residuals of a 
mole removal on the right side of his chest.  See March and 
April 2005 claims.  

In March 2005, a VA pathology report noted that a biopsy of a 
cellular blue nevus on the veteran's right chest area was 
conducted.  The lesion was excised in an outpatient procedure 
conducted in May 2005.  In June 2005 the sutures were 
removed.  A July 2005 VA dermatology note indicated that the 
site of the excision was healing well.  No tumor was 
documented.  The veteran was prescribed hydrocortisone for 
itching.  

At the June 2007 videoconference hearing, the veteran stated 
that he was not sure when the mole began.  He did not specify 
whether he noticed it during service.  Notably, post-service, 
private medical records dating from 1991 also are silent as 
to any mention of the mole.  VA treatment records dated from 
1997 through 2004 are also negative for any complaint, 
treatment, or diagnosis of a mole on the right chest.  As 
noted above, the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, 230 F.3d at 1333.  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for this disorder seen in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  Finally, there is 
no evidence or opinion concerning the etiology of the mole.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The veteran's own testimony lends no 
support to his claim.   
 
Thus, even in consideration of the heightened duty, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).  See also Cromer, supra.

Analysis - Total Rating Pursuant to 38 C.F.R. § 4.30 for Mole 
Removal

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  
38 C.F.R. § 4.30 (2007).  A temporary total rating is 
assigned under 38 C.F.R. § 4.30 if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; or (2) surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (emphasis added).  

Initially, as noted above, the veteran has not been service 
connected for residuals of his mole removal on the right 
chest.  Therefore, the threshold criterion for a temporary 
total disability rating pursuant to 38 C.F.R. § 4.30 is not 
met.  

Even if the mole condition were service-connected, VA 
dermatology records dated March to July 2005 do not reveal 
the need for convalescence following either surgery, severe 
postoperative residuals, or immobilization by cast.  See 38 
C.F.R. § 4.30(a).

In fact, aside from reported itchiness, tenderness, and 
swelling, there is no indication that the excision surgery 
caused any functional impact with regard to the veteran's 
daily routine or ability to work.  The veteran indicated at 
the videoconference hearing that VA medical personnel "did 
an excellent job."  See videoconference hearing transcript 
at page 11.  Hence a grant of a temporary total evaluation is 
not warranted, as there is no legal basis to grant the claim.  
See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).      
  
Analysis - Residuals of Head Injuries

The veteran also contends that he experiences residuals of 
in-service head trauma sustained during his MVA accident and 
bar fight.  Although not always clear as to what precise 
residuals he is alleging, the veteran reports memory loss, 
headaches, irritability, anxiety, PTSD, and general 
psychiatric issues stemming from his in-service head trauma.  
See June 2007 videoconference testimony and June 2006 
personal hearing testimony.  

The Board does not dispute the actual occurrence of injuries 
during the in-service MVA and bar fight.  The veteran 
submitted credible lay statements from other service members 
that corroborate that these events occurred.  However, the 
central issue here is whether the veteran has current 
residuals related to head trauma sustained during these 
incidents.

As to a current condition, VA mental health evaluations dated 
in September and October 2005, and VA mental health clinic 
treatment records dated in 2006 document depression, organic 
affect disorder, dysthymic disorder, a mood disorder, and 
cognitive impairment.  Based on the above, the evidence shows 
a current mental condition.  

However, there is no record of medical personnel attributing 
the veteran's current cognitive and mental health issues to 
in-service head trauma from over 40 years before.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  Although the 
veteran indicated at the videoconference hearing that VA 
physicians told him there was a link, "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   

In addition, the Board emphasizes that in December 1991, a 
private computed tomography (CT) scan associated with the 
veteran's SSA records revealed no abnormalities.  However, 
after the veteran sustained a post-service head injury in a 
bar fight one year later in December 1992, a CT scan of the 
head revealed a depressed skull fracture with no infarction.  
An even later February 2002 private MRI of the brain 
associated with SSA records notes infarction of the right 
parietal lobe with chronic tissue loss likely related to 
previous trauma.  Thus, there is evidence of  significant 
post-service intercurrent trauma to the head, providing clear 
evidence against the claim.      

With regard to the veteran and his spouse's contentions that 
he has experienced residuals of head trauma since service, 
the Board finds that this contention is outweighed by post-
service treatment records, which fail to indicate any 
treatment for alleged residuals of any in-service head trauma 
until the 1990s.  The Board places more probative weight on 
the fact that no head disorder is indicated within the 
veteran's medical record until more that 30 years after his 
service, providing highly probative evidence against this 
claim.  Simply stated, if the veteran has been suffering from 
residuals of head trauma since discharge from service in 
1960, the Board finds it highly unlikely that he would have 
waited until 30 years later to seek out medical treatment for 
the residuals, especially given the alleged impact of these 
disorders on the veteran's ability to function.    

The Board acknowledges that on several occasions VA medical 
personnel have linked the veteran's cognitive and 
psychological impairments to central nervous system damage 
caused by lead exposure in service.  See April 2000 report of 
VA nurse practitioner; October 2005 VA mental health 
evaluation; and January and April 2006 VA mental health 
clinic treatment notes of Dr. J.A.  However, these opinions 
are based on a flawed factual premise, as evidence of lead 
poisoning is not supported by objective medical testing per 
the report of the August 2001 VA examiner.  The Board is not 
required to accept a medical opinion that is based on 
reported history and unsupported by clinical findings.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

In any event, the issue before the Board at this time 
involves residuals of head trauma during service.  The 
veteran has not filed a claim for a psychiatric disorder 
secondary to lead-based paint exposure during service.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  If the veteran wishes to file this claim in the 
future, he is free to do so, but it is not before the Board 
at this time.    

Thus, even in consideration of the heightened duty, the 
preponderance of the evidence is against the head injury 
claim.  38 U.S.C.A. § 5107(b).  See also Cromer, supra.


ORDER

As new and material evidence has been received, the claim for 
service connection for a seizure disorder, including as due 
to lead-based paint exposure, is reopened.  

Service connection for a seizure disorder, including as due 
to lead-based paint exposure, is denied. 

Service connection for a respiratory disorder, including as 
due to lead-based paint exposure, is denied. 

Service connection for residuals of a traumatic jaw injury is 
denied.     

Service connection for a skin condition is denied.     

Service connection for residuals of a mole removal on the 
right chest is denied.     

A temporary total rating pursuant to 38 C.F.R. § 4.30 for a 
period of convalescence following mole removal surgery on the 
right chest is denied.     

Service connection for residuals of head injuries is denied.     


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


